DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because boxes 402 and 110 as set forth in figure 2 are not properly labeled.  Reference numerals alone are insufficient.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney et al (2019/0015166) in view of Kesten et al (2016/0310042).
Regarding claim 1, Mahoney et al disclose an apparatus, comprising:
(a)	a shaft assembly, wherein the shaft assembly defines a longitudinal axis (snare tool 100 includes a shaft – [0082], fig.2);
(b)	an end effector positioned at a distal end of the shaft assembly, wherein a portion of the end effector is offset from the longitudinal axis (end effector – [0076]), wherein a portion of the end effector is offset from the longitudinal axis (the predetermined shape of the looped portion can be a P shape – [0021]; snare loop configurations – [0064], figs.5a-5d); and
(c)	a sensor, wherein the signal is configured to indicate a position of the end effector within three-dimensional space (sensors for sensing the position of the snare tool relative to a predetermined location relative to the patient – [0034]).
Mahoney et al fail to explicitly disclose wherein a sensor is configured to generate a signal in response to a magnetic field and wherein the sensor is coaxially positioned about the longitudinal axis.
However, Kesten et al teach in the same medical field of endeavor, disclose wherein a sensor is configured to generate a signal in response to a magnetic field and wherein the sensor is coaxially positioned about the longitudinal axis (position sensor includes a coil embedded within the distal end, movement of position sensor within that magnetic field may generate electrical current in the coil, enable system to determine the location of the distal end – [0050], fig.6b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensor to indicate position of Mahoney et al with a sensor configured to generate a signal in response to a magnetic field and wherein the sensor is coaxially positioned about the longitudinal axis as it would provide the location of a distal end within a three dimensional space to provide the current position of the surgical instrument using known tracking system techniques. 
Regarding claim 2, Mahoney et al disclose wherein the shaft assembly is straight (flexible device and/or snare tools can be rigid or flexible, straight or curved – [0006]).
Regarding claim 3, Mahoney et al disclose wherein the shaft assembly is rigid (flexible device and/or snare tools can be rigid or flexible, straight or curved – [0006]).
Regarding claim 4, Mahoney et al disclose wherein the shaft assembly defines a lumen (inner lumen of the snare tube – [0015]).
Regarding claim 5, Mahoney et al disclose wherein the lumen extends coaxially along the longitudinal axis (the shaft can be sold or tubular – [0082]).
Regarding claim 6, Mahoney et al disclose further comprising a fluid source coupled with the lumen (hollow snare tube used to deliver fluids - [0121]).
Regarding claim 7, Mahoney et al as modified by Kesten et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the fluid source comprises one or both of a source of saline or a source of suction.
However, Kesten et al teach in the same medical field of endeavor, wherein the fluid source comprises a source of suction (provides suction by incorporating conventional suction devices – [0075]; lumen configured to provide suction – [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fluid source coupled with the lumen of Mahoney et al with the fluid source comprises a source of suction of Kesten et al as it would provide a conventional suction device to remove fluid from the surgical field.
Regarding claim 8, Mahoney et al disclose wherein the end effector defines an opening in communication with the lumen (snare actuating member that extends through an inner lumen – [0014]).
Regarding claim 9, Mahoney et al disclose wherein the opening is positioned on the longitudinal axis (figures 5a-5d).
Regarding claim 10, Mahoney et al disclose wherein the end effector includes a loop blade (snare loop – [0006]).
Regarding claim 11, Mahoney et al disclose wherein the loop blade defines an opening positioned on a central axis, wherein the central axis is offset from the longitudinal axis (figure 5c).
Regarding claim 12, Mahoney et al as modified by Kesten et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein a central axis is oriented obliquely relative to the longitudinal axis.
However, Kesten et al teach in the same medical field of endeavor, wherein a central axis is oriented obliquely relative to the longitudinal axis (bent distal portion may provide a bend angle – [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify a central axis of Mahoney et al with the central axis being oriented obliquely relative to the longitudinal axis of Kesten et al as it would provide a suitable bend for insertion into a patient.
Regarding claim 13, Mahoney et al disclose a grip, wherein the shaft assembly extends distally from the grip (130 – fig. 2).
Regarding claim 14, Mahoney et al disclose wherein the shaft assembly defines a lumen (hollow snare tube used to deliver fluids - [0121]).  
Mahoney et al as modified by Kesten et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the grip defines a lateral opening in fluid communication with the lumen.
However, Kesten et al teach in the same medical field of endeavor, wherein the grip defines a lateral opening in fluid communication with the lumen (luer port 354 provide suction to the distal end of the inner tube – fig.10, [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shaft assembly defining a lumen and grip of Mahoney et al with the grip defines a lateral opening in fluid communication with the lumen as it would provide an access point for delivery of fluid through the device.
Regarding claim 15, Mahoney et al disclose further comprising a storage device (storage medium in the controller 40 – fig.1, [0096]).
Regarding claim 19, Mahoney et al disclose an apparatus, comprising: 
(a) a grip (130 – fig.2);
(b) a shaft assembly extending from the grip (130 – fig.2), wherein the shaft assembly defines a longitudinal axis (snare tool 100 includes a shaft – [0082], fig.2);
(c) an end effector positioned at a distal end of the shaft assembly, wherein the end effector comprises a loop blade (end effector – [0076]), wherein a portion of the end effector is offset from the longitudinal axis (the predetermined shape of the looped portion can be a P shape – [0021]; snare loop configurations – [0064], figs.5a-5d), wherein the loop blade is offset from the longitudinal axis (figure 5c);
(d) a sensor, wherein the signal is configured to indicate a position of the loop blade within three-dimensional space (sensors for sensing the position of the snare tool relative to a predetermined location relative to the patient – [0034]).
Mahoney et al fail to explicitly disclose wherein a sensor is configured to generate a signal in response to a magnetic field, and wherein the sensor is coaxially positioned about the longitudinal axis.
However, Kesten et al teach in the same medical field of endeavor, disclose wherein a sensor is configured to generate a signal in response to a magnetic field and wherein the sensor is coaxially positioned about the longitudinal axis (position sensor includes a coil embedded within the distal end, movement of position sensor within that magnetic field may generate electrical current in the coil, enable system to determine the location of the distal end – [0050], fig.6b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensor to indicate position of Mahoney et al with a sensor configured to generate a signal in response to a magnetic field and wherein the sensor is coaxially positioned about the longitudinal axis as it would provide the location of a distal end within a three dimensional space to provide the current position of the surgical instrument using known tracking system techniques. 
	Regarding claim 20, Mahoney et al disclose a method, comprising:
	(a)	inserting a distal end of an instrument into a patient (inserting an elongated flexible surgical tool – [0036]);
(b)	observing a display showing the position of the distal end of the instrument in the patient in real-time, wherein the display is driven by a processor processing signals from a sensor (control can process the position and orientation information from a position sensor and display to the operator – [0096]); and
(c)	engaging a transversely extending portion of the distal end of the instrument with tissue in the patient based on the observed position, wherein the transversely extending portion of the distal end is offset from a longitudinal axis of a shaft assembly of the instrument (the predetermined shape of the looped portion can be a P shape – [0021]; snare loop configurations – [0064], figs.5a-5d).
Mahoney et al fail to explicitly disclose a sensor in a distal end of an instrument, wherein the sensor generates signals in response to a magnetic field; and wherein the sensor is coaxially positioned about the longitudinal axis.
However, Kesten et al teach in the same medical field of endeavor, disclose wherein a sensor is configured to generate a signal in response to a magnetic field and wherein the sensor is coaxially positioned about the longitudinal axis (position sensor includes a coil embedded within the distal end, movement of position sensor within that magnetic field may generate electrical current in the coil, enable system to determine the location of the distal end – [0050], fig.6b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensor to indicate position of Mahoney et al with a sensor configured to generate a signal in response to a magnetic field and wherein the sensor is coaxially positioned about the longitudinal axis as it would provide the location of a distal end within a three dimensional space to provide the current position of the surgical instrument using known tracking system techniques. 
Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney et al (2019/0015166) in view of Kesten et al (2016/0310042) as applied to claims 1 and 15 above, and further in view of Talarico et al (2007/0078484).
Regarding claims 16-18, Mahoney et al as modified by Kesten et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein a storage device is located in a grip, wherein the storage device stores calibration information associated with a sensor and an insulating cuff captured between a sensor and a distal portion of a shaft assembly.
However, Talarico et al teach in the same medical field of endeavor, wherein a storage device is located in a grip, wherein the storage device stores calibration information associated with a sensor (store a calibration profile inside a non-volatile memory located in the handle or elsewhere in the grasper – [0031]) and an insulating cuff captured between a sensor and a distal portion of a shaft assembly (insulating material can be placed between the sensor and the shaft – [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the storage device, grip and sensor of Mahoney et al as modified by Kesten et al with a storage device located in a grip, storing calibration information associated with a sensor and an insulating cuff between a sensor and distal portion of a shaft assembly of Talarico as it would provide a calibration profile to aid in real-time sensor data transmission as well as insulating material which keeps the circuit from grounding, as needed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROCHELLE D TURCHEN/             Primary Examiner, Art Unit 3793